Citation Nr: 0801744	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-32 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD), 
claimed as nightmares.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.C.M.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Harford, Connecticut.

In November 2005, to support his claim, the veteran and a 
friend testified at a hearing at the RO before a decision 
review officer (DRO).

In correspondence received in November 2005, the veteran 
stated his desire to withdraw his claims for increased rating 
for shell fragment wound residuals, service connection for a 
lumbar spine disability, and service connection for walking 
trouble/dizziness.  Accordingly, these claims are deemed 
withdrawn.  38 C.F.R. § 20.204 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

Since the veteran's initial claim in August 2003, he has 
maintained that he experiences nightmares, one of the 
hallmarks of PTSD.  See American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), at § 309.81(b)(2).  More recently, 
in his November 2005 RO hearing, the veteran also articulated 
intrusive thoughts and "immediate recall" of war 
recollections.  In addition to his current complaints, the 
veteran's service history is significant for his receipt of 
The Purple Heart Medal and the Combat Infantry Badge.  Also, 
his service medical records show that he received a shell 
fragment wound to the head while participating in combat in 
Northern France on July 22, 1944.  The veteran has provided 
statements regarding claimed stressful events in service, 
including a statement received in March 2004.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007).

The veteran is not a medical professional, so it's 
understandable that he initially filed his claim based on 
nightmares and did not specify that he sought service 
connection for PTSD.  Still, he has articulated current 
manifestations that could potentially support a PTSD 
diagnosis, and his service records show combat exposure, 
including trauma from enemy fire.  A June 2005 VA outpatient 
treatment record shows complaints of nightmares and a 
notation of depression.  In November 2005 the veteran 
requested a PTSD examination, but the VA has not scheduled 
one thus far.  In compliance with the duty to assist, the RO 
should accord the veteran a VA examination to ascertain the 
nature and etiology of his claimed psychiatric disorder.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A review of the claims file indicates that the veteran has, 
for personal reasons, been forced to cancel recent VA 
examinations pertaining to claims not currently on appeal.  
Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify any additional VA 
and non-VA health care providers that have 
treated him since June 2006 for any 
psychiatric disorder, to include PTSD.  
The aid of the veteran in securing these 
records, including any necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran should be 
informed in writing.

2.  The RO should prepare a report 
detailing the nature of any combat action 
(to which a purported stressor is related) 
and/or other in-service stressor(s) that 
it has determined are established by the 
record.  In doing this, the RO should be 
mindful of 38 C.F.R. § 3.304(f)(1).  This 
report is then to be added to the claims 
file.  If no combat action (referred to 
above) or alleged in-service stressor has 
been verified, then the RO should so state 
in its report and proceed with 
development.

3.  If, and only if, a stressor is 
verified, the veteran should be afforded a 
VA examination by a psychiatrist determine 
the nature and etiology of his PTSD.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present 
acquired psychiatric disorders.  The 
examiner should specifically address 
whether the veteran has PTSD due to a 
stressor which has been verified.  If PTSD 
due to a verified in service stressor is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  If 
the examiner does not diagnose PTSD due to 
an in-service stressor, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.

If the veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the appellant's 
active duty.

The rationale for all opinions expressed 
must also be provided.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD, 
based on a de novo review of the record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

